Judgment, Su*293preme Court, New York County (Joan Carey, J., on Wade motion; Martin Rettinger, J., at plea and sentence), rendered February 23, 1994, convicting defendant of assault in the first degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
The court’s summary denial of defendant’s motion to suppress identification testimony was proper. Defendant did not dispute the People’s contention that defendant and the victim had a relationship prior to the incident so as to render a hearing unnecessary (People v De Jesus, 244 AD2d 244; People v Estrada, 241 AJD2d 378, lv denied 90 NY2d 1011).
Concur— Sullivan, J. P., Rosenberger, Ellerin and Tom, JJ.